MulroNex, /., dissenting: Since real property which was held by petitioner for investment was condemned and replaced by real property which was held by petitioner for investment, I would hold the two properties were “similar or related in service or use” within the meaning of section 1033(a) (3) (A), I.R.C. 1954. Capitol Motor Car Co. v. Commissioner, 314 F. 2d 469 (C.A. 6, 1963), reversing a Memorandum Opinion of this Court; Liant Record, Inc. v. Commissioner, 303 F. 2d 326 (C.A. 2), reversing 36 T.C. 224; Steuart Brothers v. Commissioner, 261 F. 2d 580 (C.A. 4), reversing 29 T.C. 372; Loco Realty Co. v. Commissioner, 306 F. 2d 207 (C.A. 8), reversing 35 T.C. 1059; and Pohn v. Commissioner, 309 F. 2d 427 (C.A. 7), reversing a Memorandum Opinion of this Court. Forrester and Fax, JJ., agree with this dissent.